NO. 07-07-0481-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                    JANUARY 3, 2008

                          ______________________________


                            MICHELLE SMITH, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

          FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

                   NO. 4839; HONORABLE DAVID MCCOY, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Appellant, Michelle Smith, filed a notice of appeal from the trial court’s order

deferring adjudication of guilt for tampering with a governmental record. The clerk’s record

filed on December 12, 2007, contains the Trial Court’s Certification of Defendant’s Right
of Appeal. However, the form does not comply with Rule 25.2(d) of the Texas Rules of

Appellate Procedure nor is it signed by Appellant as required by the Rule.1


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).2

Once properly executed, the certification shall be included in a supplemental clerk’s record

and filed with this Court on or before January 25, 2008.


       It is so ordered.


                                                 Per Curiam


Do not publish.




       1
       Rule 25.2(d) was amended to require that a defendant sign the certification and
receive a copy. The amendment became effective September 1, 2007.
       2
      The proper form for Certification of Defendant’s Right of Appeal is contained in
Appendix D of the supplement to the Texas Rules of Appellate Procedure.

                                             2